 



Exhibit 10.1
SETTLEMENT AGREEMENT
     1. This Settlement Agreement is made by and between Fairchild Semiconductor
Corporation (“Fairchild”) and Amkor Technology, Inc. (“Amkor”).
     2. Fairchild filed an action against Amkor in the Superior Court of
California, County of Santa Clara, Case No. 1-02-CV-810034 (the “Action”).
Fairchild and Amkor hereby agree that they will execute and file all papers
necessary to accomplish the dismissal with prejudice of all claims by Fairchild
against Amkor in the Action within five (5) business days of the execution of
this Agreement. Each party will bear its own attorney’s fees and costs incurred
in the Action.
     3. Fairchild, for itself and its legal successors and assigns, agents,
employees, representatives, officers, directors, parent, subsidiary or
affiliated corporations, and each of them, hereby releases Amkor and its legal
successors and assigns, agents, employees, representatives, officers, directors,
parent, subsidiary or affiliated corporations, and each of them, from and
against any and all claims, actions, causes of action, liabilities and demands,
whether known or unknown, that were raised or could have been raised in the
Action, or in any way relate to the Action, or relate in any manner to the use
of a phosphorus-containing epoxy molding compound in any product assembled by
Amkor for Fairchild (collectively the “Fairchild Claims”).
     4. Amkor, for itself and its legal successors and assigns, agents,
employees, representatives, officers, directors, parent, subsidiary or
affiliated corporations, and each of them, hereby releases Fairchild and its
legal successors and assigns, agents, employees, representatives, officers,
directors, parent, subsidiary or affiliated corporations, and each of them, from
and against any and all claims, actions, causes of action, liabilities and
demands, whether known or unknown, that were raised or could have been raised in
the Action, or in any way relate to the

-1-



--------------------------------------------------------------------------------



 



Action, or relate in any manner to the use of a phosphorus-containing epoxy
molding compound in any product assembled by Amkor for Fairchild.
     5. The parties acknowledge that both known and unknown claims are covered
by this Settlement Agreement, and waive any rights or benefits that may arise
under California Civil Code § 1542, which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
     6. Amkor shall pay to Fairchild within thirty (30) days of the date of
execution of this Agreement the sum of three million dollars (USD $3,000,000).
Said payment shall be made by wire transfer to the following account:

         
 
  Beneficiary Bank:   [****]
 
  ABA:   [****]
 
  Beneficary Name:   Fairchild Semiconductor
 
  Beneficiary Account:   [****]

     7. This Settlement Agreement does not address or affect Fairchild’s claims
against Sumitomo Bakelite Singapore Pte. Ltd., Sumitomo Plastics America, Inc.
or Sumitomo Bakelite Co., Ltd. (collectively “Sumitomo Bakelite”).
     8. Fairchild warrants and represents that it has not assigned and that it
will not assign any Fairchild Claim it has or may have against Amkor to any
other party.
     9. Concurrent with the execution of this Settlement Agreement, Amkor will
enter into a written agreement with Sumitomo Bakelite in which Sumitomo Bakelite
agrees not to remove the Action to federal court by reason of this Settlement
Agreement. The terms of this Settlement Agreement are not operable unless
Sumitomo agrees in writing not to remove the

-2-



--------------------------------------------------------------------------------



 



Action. Amkor shall provide Fairchild with a copy of the fully-executed
agreement with Sumitomo.
     10. Nothing in this Settlement Agreement shall constitute or be treated as
an admission of liability or wrongdoing by any party. Nothing in this Settlement
Agreement shall be admissible in any future dispute, except in an action to
enforce this Settlement Agreement.
     11. The parties agree that they will not issue any press release disclosing
this settlement or its terms, and will in good faith refrain from disclosing the
terms of the settlement to anyone other than their attorneys, insurance
carriers, accountants, or other persons in the business or financial community
with whom the party has regular communications regarding the party’s financial
condition. Each party is specifically permitted to disclose the settlement and
its terms in a Form 8-K, 10-Q or 10-K filing or other financial disclosure
required by law. Fairchild and Amkor agree that they shall each have an
opportunity to review and comment upon any Form 8-K to be issued by the other
regarding the settlement memorialized in this Settlement Agreement.
     12. This Settlement Agreement shall be governed, construed and enforced in
accordance with the laws of the State of California without regard to principles
of choice of law or conflicts of law.
     13. The Parties agree that the Honorable Jack Komar of the Santa Clara
County Superior Court, or such other judge as may be assigned from the Santa
Clara County Superior Court, shall retain jurisdiction for purposes of
enforcement and/or dispute resolution concerning this Settlement Agreement.
     14. This Settlement Agreement is an integrated document which states the
entire agreement between Fairchild and Amkor. Each of Fairchild and Amkor
affirms and

-3-



--------------------------------------------------------------------------------



 



acknowledges that it has executed this Settlement Agreement voluntarily and
without coercion, that it has not relied on any prior or contemporaneous written
or oral representations extrinsic or collateral to the terms of this Settlement
Agreement, and that it has obtained legal advice from its attorneys in entering
into this Settlement Agreement. This Settlement Agreement shall be deemed to
have been drafted jointly by Fairchild and Amkor, and neither Fairchild nor
Amkor shall be treated as having drafted the agreement for purposes of
construction.
     15. Each of Fairchild and Amkor warrants that the individual signing this
Settlement Agreement on its behalf has full authority to do so and that it
intends to be bound by the signature of the individual it designates to sign
this Settlement Agreement.
     16. This Settlement Agreement may be executed in counterparts, but all such
counterparts shall constitute but one agreement. In addition, this Settlement
Agreement may be executed via signatures transmitted by facsimile, and such
signatures shall be deemed in all respects the same as original signatures.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Settlement Agreement
on the day and the year written below.

     
Dated: August 5, 2005
  FAIRCHILD SEMICONDUCTOR CORPORATION
 
   
 
  By: /s/
 
   
 
  Name: Paul D. Delva
 
   
 
  Title: Vice President, General Counsel
 
   
Dated: August 5, 2005
  AMKOR TECHNOLOGY, INC.
 
   
 
  By: /s/
 
   
 
  Name: Jerry C. Allison
 
   
 
  Title: Vice President and Asst. General Counsel

-5-